 1   McGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW D. SEGAL
     KATHERINE T. LYDON
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:17-CR-00076-TLN
12                  Plaintiff,
                                                          PRELIMINARY ORDER OF
13          v.                                            FORFEITURE
14   DONALD THREATT,
15                  Defendant.
16

17          Based upon the plea agreement entered into between plaintiff United States of America and

18 defendant Donald Threatt, it is hereby ORDERED, ADJUDGED AND DECREED as follows:

19          1.      Pursuant to 18 U.S.C. § 2428(b), defendant Donald Threatt’s interest in the following

20 property shall be condemned and forfeited to the United States of America, to be disposed of according to

21 law:

22                  a.   Samsung Galaxy S7, serial number R38H70B1FL,
                    b.   GoPro Model CHDHN-301, serial number HD3SB11120D85D7,
23                  c.   Samsung DVD camera recorder, serial number ACAR6VKP933573X, and
                    d.   Nikon CoolPix L830 camera, serial number 30104704.
24

25          2.      The above-listed property was used or intended to be used to commit or to facilitate the

26 commission of a violation of 18 U.S.C. § 2422(b).

27          3.      Pursuant to Rule 32.2(b)(3), the Attorney General (or a designee) shall be authorized to

28 seize the above-listed property. The aforementioned property shall be seized and held by the U.S.
                                                      1
29                                                                                  Preliminary Order of Forfeiture


30
 1 Marshals Service, in its secure custody and control.

 2          4.      a.      Pursuant to 28 U.S.C. § 2461(c), incorporated by 21 U.S.C. § 853(n), and Local

 3 Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order and notice

 4 of the Attorney General’s (or a designee’s) intent to dispose of the property in such manner as the

 5 Attorney General may direct shall be posted for at least 30 consecutive days on the official internet

 6 government forfeiture site www.forfeiture.gov. The United States may also, to the extent practicable,

 7 provide direct written notice to any person known to have alleged an interest in the property that is the

 8 subject of the order of forfeiture as a substitute for published notice as to those persons so notified.
 9                  b.      This notice shall state that any person, other than the defendant, asserting a legal

10 interest in the above-listed property, must file a petition with the Court within sixty (60) days from the

11 first day of publication of the Notice of Forfeiture posted on the official government forfeiture site, or

12 within thirty (30) days from the receipt of direct written notice, whichever is earlier.

13          5.      If a petition is timely filed, upon adjudication of all third-party interests, if any, this Court

14 will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2428(b), in which all interests will be

15 addressed.

16          SO ORDERED this 28th day of November, 2018.

17

18

19
20                                                  Troy L. Nunley
                                                    United States District Judge
21

22

23

24

25
26

27

28
                                                            2
29                                                                                          Preliminary Order of Forfeiture


30
